Citation Nr: 0702586	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic skin 
disorder, claimed as tinea pedis and jungle rot.  


REPRESENTATION

Appellant represented by:	Thomas Odell Rost, Attorney at 
Law 


WITNESSES AT HEARING ON APPEAL

Veteran and R.S.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In September 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the 
Wichita RO.  

The Board is aware that, in the above-noted April 2002 rating 
decision, the veteran was denied service connection for a 
chronic skin disorder, claimed as tinea pedis and jungle rot.  
He was provided notice of that decision but did not appeal 
and it became final.  In a December 2003 rating decision, the 
RO reopened the veteran's claim for service connection for a 
chronic skin disorder claimed as tinea pedis and jungle rot.  
The claim was then denied on the merits.  Regardless of what 
the RO has done, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection for a chronic skin disorder, 
claimed as tinea pedis and jungle rot.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for a chronic skin disorder, claimed as tinea 
pedis and jungle rot, as a claim to reopen.  



(The decision below addresses the veteran's petition to 
reopen his claim for service connection for PTSD, as well as 
the underlying claim of service connection.  Consideration of 
the remaining claims on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.)  


FINDINGS OF FACT

1.  In a September 1996 decision, the Board denied the 
veteran's claim for service connection for PTSD.  

2.  The additional evidence associated with the claims file 
since the September 1996 Board denial does, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  

3.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of an in-service stressful 
experience.  


CONCLUSIONS OF LAW

1.  The September 1996 Board denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  

2.  Since the Board's September 1996 denial, the requirements 
for reopening the veteran's claim for service connection for 
PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2006).  

3.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the Board in September 1996.  As the veteran did not appeal 
that decision, and no other exception to finality applies, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The veteran sought 
to reopen his claim for service connection in September 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1996 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In its September 1996 decision, the Board found that the 
veteran's history regarding his experiences in Vietnam was 
clearly self-contradictory and incredible as shown by his 
service medical and personnel records.  It found that while 
the veteran may have served in combat based on his military 
occupational specialty, there was no competent evidence to 
substantiate combat experience and the presumption of the 
veteran's credibility had been rebutted by evidence of record 
showing his inaccuracy as a historian.  As such, in light of 
the lack of any verified stressor, a grant of service 
connection for PTSD was precluded.  

Since the Board's September 1996 decision, various decisions 
by the United States Court of Appeals for Veterans Claims 
(Court) have been issued concerning VA's consideration of 
claims for service connection for PTSD.  In this regard, the 
Court's opinions have held that a veteran's claimed stressor-
incident and participation in combat need not be confirmed in 
every detail.  Only credible supporting evidence of a claimed 
stressor is necessary.  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  

In this case, the veteran's personnel records (DA Form 20) 
reflect he was in Vietnam from August 1967 to August 1968 and 
assigned to HSB 2nd Battalion, 9th Artillery, 25th Infantry 
Division as a Cannoneer.  It would appear that the acronym 
HSB stands for "headquarters and service battery."  A 
service battery has been noted as being that unit that helps 
maintain artillery pieces and also drives trucks that haul 
ammunition.  Such an assignment coincides with the veteran's 
noted MOS (military occupational specialty) of "heavy truck 
driver" while he was stationed at Fort Hood, Texas, prior to 
his departure to Vietnam.  Nevertheless, responses by the 
veteran to an April 1992 PTSD questionnaire letter, reflect 
the veteran's report that he came under enemy fire while 
serving with the 2nd Battalion, 9th Artillery in Vietnam.  
Furthermore, that his convoy came under attack from enemy 
forces.  

The Board's own research of the 2nd Battalion, 9th Artillery 
through internet sources reflects that the artillery unit was 
a direct support battalion for the 3rd Brigade of the 25th 
Infantry Division.  In August 1967, the 3rd Brigade was 
assigned to the 4th Infantry Division.  The 4th Infantry 
Division is noted to have conducted combat operations in the 
western Central Highlands along the border between Cambodia 
and Vietnam against North Vietnamese Army and Viet Cong 
forces .  A review of various 3rd Brigade, 4th Infantry 
Division Operational Reports/Lessons Learned (OR/LL) between 
August 1967 and August 1968 reflect numerous engagements 
between units of the 4th Infantry Division and enemy forces.  
In this regard, the OR/LLs reflect that fire support bases 
(FSB) were attacked with small arms and automatic weapons 
fire as well as mortars.  In addition, there were a large 
number of mining and booby trap incidents on Highway 1 south 
of Duc Pho.  

The Board finds that the information obtained from the 3rd 
Brigade, 4th Infantry Division OR/LLs is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that the 3rd Brigade, 4th Infantry 
Division OR/LLs are not cumulative or duplicative of evidence 
previously considered and are "material" for purposes of 
reopening the veteran's claim for service connection for 
PTSD.  As such, the Board finds the OR/LLs relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence, in the 
form of those 3rd Brigade, 4th Infantry Division OR/LLs, has 
been obtained, the criteria for reopening the claim for 
service connection for PTSD have been met.  

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be considered 
on a de novo basis.  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

As noted above, the Court has held that a veteran's claimed 
stressor-incident and participation in combat need not be 
confirmed in every detail.  Only credible supporting evidence 
of a claimed stressor is necessary.  Suozzi, 10 Vet. App. at 
311; Pentecost, 16 Vet. App. at 128-129.  Likewise, the Court 
has also held that while receipt of a Purple Heart or a 
Combat Action Ribbon would confirm engagement in combat, the 
absence of such awards does not preclude the veteran as 
having been in combat.  See Daye v. Nicholson, No. 05-2475, 
__ Vet. App. __, (Nov. 22, 2006).

The Board also notes that the Court addressed a veteran's 
claim of participation in combat where that veteran was a 
member of an artillery battery in Vietnam.  See Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  While the Court did not 
find artillery fire missions were prima facie evidence of 
participation in combat, the Court held that VA erred in its 
decision by finding that the veteran had not engaged in 
combat based on the criterion that the veteran did not 
receive fire from the enemy.  Id. at 272.  Moreover, the 
Court found fault with VA's reliance on VAOPGCPREC 12-99 in 
concluding that firing artillery, with no return fire from 
the enemy, did not constitute combat with the enemy.  

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.

As noted above, the veteran served with an artillery unit 
attached to the 3rd Brigade, 4th Infantry Division, and that 
units associated with the 3rd Brigade engaged enemy forces on 
numerous occasions between August 1967 and August 1968.  
Since originating his claim of service connection for PTSD in 
March 1992, a number of the veteran's reported stressor 
incidents have been found clearly contradictory and 
incredible, in light of his service medical and personnel 
records.  Nevertheless, the veteran has also reported that he 
came under enemy fire while serving with the 2nd Battalion, 
9th Artillery in Vietnam.  While the internet source 
histories (OR/LLs) noted above are not official corroboration 
of the veteran's claimed stressor(s), this evidence is 
supportive of his contentions.  As noted above, FSBs were 
reported to have experienced small arms and automatic weapons 
fire as well as mortar rounds from enemy forces.  

While the Board can not directly place the veteran at any 
identified FSBs noted in the OR/LLs, or on Highway 1 for that 
matter, at the time of enemy attacks or mine/booby trap 
explosions, such confirmation is not necessary.  See Suozzi 
and Pentecost, supra.  As such, while it has not been 
conclusively shown that the veteran was subjected to enemy 
gunfire or mortar attacks, the internet source histories 
support a finding that the veteran encountered a military 
foe, or instrumentality of the enemy, while serving in 
Vietnam.  38 U.S.C.A. § 1154(b).  

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen, 10 Vet. App. at 
140, 142.

Here, a report of September 2006 VA mental health clinic 
examination reflects a psychiatrist's diagnosis of PTSD in 
part, as a result of accepting the veteran's reported 
experiences in Vietnam, which the Board assumes would include 
incoming enemy weapons fire.  While it is not apparent to 
what degree the psychiatrist's opinion has been influenced by 
any other unverified stressors reported by the veteran, there 
is a plausible basis in the record for the corroborated 
stressor that supports the psychiatrist's diagnosis.  

Therefore, the record shows that the veteran has a competent 
diagnosis of PTSD related to an in-service stressor.  His 
report of experiencing enemy weapons fire has not been 
confirmed in every detail.  However, as noted above, such 
confirmation is not necessary.  See Suozzi and Pentecost, 
supra.  Credible supporting evidence of a claimed stressor is 
all that is necessary.  For these reasons the Board concludes 
that the evidence is in favor of a conclusion that the 
veteran currently has PTSD as the result of an in-service 
stressor.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Notwithstanding the veteran's claim that he has diabetes 
mellitus and that it is related to his period of service, the 
medical evidence of record does not reflect a current 
diagnosis for the disability.  The most recent documented 
laboratory findings in May 2003 reflect blood glucose levels 
within normal limits.  Likewise, with respect to the 
veteran's petition to reopen his claim for service connection 
for a chronic skin disorder, claimed as tinea pedis and 
jungle rot, the medical evidence does not reflect any nexus 
opinion relating the veteran's skin disorder to his active 
military service.  

The Board notes that in a March 2006 letter, the veteran's 
attorney reported that he had been unable to work with the 
veteran on his claims because the veteran had been 
hospitalized for eight months at the VA Medical Center (VAMC) 
in Leavenworth, Kansas.  Prior to the March 2006 letter, the 
claims file reflects VA treatment records dated no later than 
September 2003.  Associated with his hearing before the 
undersigned Veterans Law Judge, the veteran has submitted 
treatment records which, in particular, reflect his 
evaluation in June and September 2006 for PTSD.  Otherwise, 
any records associated with the veteran's eight-month 
hospitalization at the Leavenworth VAMC, as referenced by his 
attorney, are not of record.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's remaining claims on appeal, the RO should attempt 
to obtain any records associated with the veteran's reported 
treatment at the Leavenworth VAMC, or any other VA medical 
facility identified by the veteran, since September 2003.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  

In this case, the RO issued the veteran a notice letter in 
October 2003.  The letter discussed, in part, the evidence 
necessary to establish a claim for service connection and the 
need to submit new and material evidence to reopen the 
veteran's claim for service connection for jungle rot of the 
right foot (chronic skin disorder, claimed as tinea pedis and 
jungle rot).  The letter also contained a brief description 
of what constituted new and material evidence, and that the 
veteran needed to submit evidence showing that his disability 
was incurred in or aggravated by service.  The Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claim.  In the April 2002 rating decision that 
became final, the veteran's claim was denied based on the 
lack of medical nexus evidence linking the veteran's claimed 
chronic skin disorder, noted as tinea pedis and/or jungle 
rot, to service.  As such, to reopen his claim, the veteran 
would need to submit competent medical evidence (e.g., an 
opinion from a medical doctor) that any currently diagnosed 
chronic skin disorder of his feet is related to his period of 
military service.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess and Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, the claims are REMANDED for the following 
action:

1.  The RO should obtain from the 
Leavenworth VAMC any available medical 
records pertaining to the veteran's 
reported eight-month hospitalization and 
treatment at that facility sometime after 
September 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should send to the veteran a 
corrective VCAA notice pertaining to his 
petition to reopen his claim for service 
connection for a chronic skin disorder, 
claimed as tinea pedis and jungle rot, 
that explains what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., an 
opinion from a medical doctor relating 
any current chronic skin condition of the 
feet to the veteran's period of service) 
necessary to satisfy the element of the 
underlying claim which was found 
insufficient in the previous April 2002 
denial, in accordance with Kent, supra.  

4.  After securing any additional 
records, and after undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


